GILL, J.
Defendant has appealed from a judgment! of the lower court adjudging him guilty of the statutory crime of gambling. the case was submitted to the trial judge on an agreed statement of facts, the substance of which was, that while defendant was a member of the city council of Carthage and as such one of the committee on police, be undertook, under the instruction and direction of the mayor, .to ferret out and secure evidence against certain parties suspected of violating the law relating to gambling. With this in view, and for this purpose only, the defendant visited the suspected room in Carthage; and there finding certain parties, be entered with them into a game of poker, betting a small sum of money on the result. the agreed ease concedes that defendant’s sole object and purpose in engaging in the game was to disarm suspicion and enable him to secure evidence to convict these habitual violators of the law.
I. On the facts above stated, it seems to me that de-' fend-ant ought not to have been convicted; there was clearly no criminal intent. the general proposition is, that without a criminal intent there ought not to be criminal punishment. In the late work of McClain on Criminal Law, section 117, the learned author says:
“Another illustration of tbe doctrine that tbe intent determines criminality is found in tbe rule that a detective who joins with persons in tbe commission of a crime for tbe purpose of securing their arrest and conviction is not punishable, although be so far cooperates as to be guilty if bis intention bad been tbe same as theirs. Thus a detective who bas cooperated with a criminal in committing an offense is not to be deemed an accomplice whose evidence must be corroborated.” Tbe cases cited in notes by tbe author fully *208sustain the text. See Campbell v. Commonwealth, 84 Pa. St. 187; Commonwealth v. Hollister, 157 Pa. St. 13; People v. Noelke, 94 N. Y. 137; People v. Farrell, 30 Cal. 316; Price v. People, 109 Ill. 109; State v. McKean, 36 Iowa, 343; 2 Taylor on Ev., sec. 971; 1 Greenl. Ev., sec. 382.
In view of the rule above stated and as announced in the foregoing authorities, the defendant ought not to be held. The other judges concurring the judgment will be reversed and defendant discharged.